—In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Fredman, J.), entered March 19, 1996, which denied her motion denominated as one for leave to renew her prior motion for summary judgment, but which was, in actuality, a motion for reargument.
Ordered that the appeal is dismissed, without costs or disbursements.
The plaintiff did not offer a valid excuse for failing to submit to the court on her original motion for partial summary judg*477ment the additional facts upon which this motion, denominated as one to renew, is based. Accordingly, the motion should properly be denominated as one for reargument, the denial of which is not appealable (see, King v Rockaway One Co., 202 AD2d 395; Chiarella v Quitoni, 178 AD2d 502; Foley v Roche, 68 AD2d 558, 568). Bracken, J. P., Pizzuto, Florio and McGinity, JJ., concur.